UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7021


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

JOSEPH ALVAREZ, a/k/a Joe Hill,

                  Defendant – Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:95-cr-00072-6)


Submitted:     February 11, 2010            Decided:   March 1, 2010


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph Alvarez, Appellant Pro Se.    John Lanier File, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Joseph   Alvarez   appeals    the   district    court’s    orders

granting his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of sentence and denying his motion to proceed in forma pauperis

on appeal pursuant to 28 U.S.C. § 1915(c)(3) (2006).                     We have

reviewed the record and find no reversible error.*               Accordingly,

we affirm for the reasons stated by the district court.                   United

States v. Alvarez, No. 1:95-cr-00072-6 (S.D.                  W. Va. May 11,

2009; June 1, 2009).          We dispense with oral argument because the

facts    and    legal   contentions    are   adequately   presented      in   the

materials      before   the    court   and   argument   would    not   aid    the

decisional process.

                                                                       AFFIRMED




     *
       We note that Alvarez has been permitted to proceed in
forma pauperis on appeal, rendering moot his challenge to the
district court’s denial of his motion to proceed on appeal in
forma pauperis.



                                        2